  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 1 of 12 PageID #:2137




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 TEAMSTERS LOCAL UNION NO. 727
 PENSION FUND, et al.,

               Plaintiffs,
                                                    No. 19-cv-00837
         v.                                         Judge Franklin U. Valderrama

 CAPITAL PARKING, et al.,

               Defendants.

                          MEMORANDUM OPINION AND ORDER

         Plaintiffs, a multiemployer pension fund, a multiemployer welfare benefit

fund, a multiemployer employee benefit fund, a labor management cooperation

committee, and members of their respective boards of trustees, 1 have brought suit

against Defendants Capital Parking L.L.C. (Capital Parking), James Weiss (Weiss),

Iman Bambooyani (Bambooyani), Blk & Wht Parking Management LLC, Blk & Wht

Valet, LLC, and EZ Parking LLC (collectively, Defendants). 2 Plaintiffs bring claims

under Section 301 of the Labor Management Relations Act of 1947 (the LMRA), 29

U.S.C. § 185, various provisions of the Employee Retirement Income Security Act of




1Plaintiffs are: Teamsters Local Union No. 727 Pension Fund (Pension Fund), Teamsters
Local Union No. 727 Health & Welfare Fund (Welfare Fund), Teamsters Local Union No. 727
Legal & Educational Assistance Fund (L&E Fund) (collectively, the Funds), and Parking
Industry Labor Management Committee (the PILMC), along with individuals John T. Coli,
Jr., Zachary Frankenbach, Michael DeGard, Nicholas Micaletti, John McCarthy, Gregory T.
Youmans, Carl S. Tominberg, Robert Sheehy, James Buczek, and Michael Prussian
(collectively, the Trustees).

2While “Capital Parking, a general partnership” is listed as a defendant, it has not yet been
served and it has not filed an appearance.
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 2 of 12 PageID #:2138




1974, as amended (ERISA), 29 U.S.C. §§ 1001–1461, and various common law claims,

seeking over $77,000.00 in unpaid contributions. R. 52, SAC. 3 Plaintiffs also seek to

hold Weiss and Bambooyani, as the owners of Capital Parking, personally liable for

the unpaid contributions. Id.

       Before the Court is Defendants’ Motion to Stay Case. R. 137, Mot. Stay. For

the reasons that follow, the Court denies Defendants’ motion.

                                     Background

       Defendants provide valet parking services in Chicago, Illinois. SAC ¶ 38.

According to Plaintiffs, Defendants are employers within the meaning of Section

301(a) of the LMRA (29 U.S.C. § 185(a)) and Section 3(5) of ERISA (29 U.S.C. §

1002(5)). Id. ¶ 39. Weiss and Bambooyani are or were the managers and owners of

each of the corporate Defendants. Id. ¶¶ 41–43.

       On or around July 10, 2015, the Teamsters Local Union No. 727 (the Union)

entered into a commercial collective bargaining agreement (Commercial CBA) with

an entity known as Capital Parking. SAC ¶ 73. On or around September 12, 2014,

the Union entered into a valet collective bargaining agreement (Valet CBA) with an

entity known as Capital Parking. Id. ¶ 76. The Valet CBA expired on June 30, 2018.

Id. On or around October 31, 2014, an entity known as Capital Parking executed a

rider to both CBAs “to specify the classification of certain valet parking locations.” Id.

¶ 79. The Commercial CBA obligates Defendants to contribute to each of the Funds,



3Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.


                                            2
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 3 of 12 PageID #:2139




and the Valet CBA obligates Defendants to contribute to the Welfare Fund, the L&E

Fund, and the PILMC. Id. ¶¶ 83, 87, 90. The trust agreements for the Funds and the

PILMC authorize the Trustees to collect delinquent contributions. Id. ¶ 91. Plaintiffs

allege that each of the Defendants are alter egos of one another and all Defendants

are obligated to pay the required contributions. Id. ¶¶ 100–01.

        According to Plaintiffs, based on a payroll audit conducted for the time period

of November 1, 2015 through July 31, 2017, Defendants are delinquent in their

contributions to the Funds and the PILMC as follows: $9,321.40 for the Pension Fund

(SAC ¶ 104); $59,029.40 for the Welfare Fund (id. ¶ 112); $8,475.15 for the L&E Fund

(id. ¶ 125); and $892.00 for the PILMC (id. ¶ 138), for a total of $77,717.95. They also

owe interest, liquidated damages, and attorneys’ fees and costs. See generally SAC.

In addition to seeking recovery under the LMRA and ERISA, Plaintiffs attempt to

pierce the corporate veil of the corporate Defendants to reach Weiss and Bambooyani

individually. Id.

        Plaintiffs filed this lawsuit on February 8, 2019 (R. 1), and the parties

exchanged initial written discovery pursuant to the Court’s Mandatory Initial

Discovery Pilot Program (MIDP). R. 43, 44. Plaintiffs filed their SAC on July 30, 2019.

SAC. Pursuant to the MIDP, on December 9, 2019, the Court set a discovery schedule

with a discovery completion deadline of June 26, 2020. R. 93. 4 At the request of the

parties, the Court has extended this deadline multiple times, with the most recent

extension on December 15, 2020 to April 15, 2021. R. 136.


4Thiscase was originally assigned to Judge Feinerman, before being reassigned to Judge
Valderrama on September 28, 2020. R. 128.
                                           3
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 4 of 12 PageID #:2140




      On October 24, 2019, the United States filed a criminal complaint against

Illinois State Representative Luis Arroyo (Arroyo) alleging political corruption and

bribery (Case No. 19-cr-00805-1, R. 1), and on October 1, 2020, the United States filed

a superseding indictment, adding Weiss as a co-defendant (case No. 19-cr-00805-2, R.

41, Crim. Indict.). Weiss was a manager of an entity known as Collage LLC (Collage)

which was involved in the sweepstakes gaming industry. Crim. Indict. ¶ 1(c). Arroyo

controlled another entity known as Spartacus 3 LLC (Spartacus). Id. ¶¶ 1(b), 1(e).

State Senator A is an Illinois State Senator who was cooperating with law

enforcement authorities. Id. ¶ 1(d). Per the superseding indictment, from around

2018 through around October 2019, Weiss and Arroyo “knowingly devised, intended

to devise and participated in a scheme to defraud the people of Illinois of the

intangible right to the honest services of Arroyo and State Senator A through bribery

and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises.” Id. ¶ 2. Specifically, Weiss and Arroyo

agreed that Weiss would make bribe payments to Spartacus and a nominee of State

Senator A in exchange for State Senator A’s and Arroyo’s “sponsorship of, votes on,

and assistance with the enactment of legislation related to the sweepstakes industry,

Weiss, and Collage.” Id. ¶ 3. Additionally, Weiss, through Collage, made further bribe

payments to Weiss, through Spartacus, in exchange for promotion of the enactment

of legislation related to the sweepstakes industry. Id. ¶¶ 4–6. Arroyo also offered

State Senator A to have Weiss pay State Senator A bribes in exchange for his

promotion of the same legislation. Id. ¶ 10. The United States brings eight counts



                                          4
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 5 of 12 PageID #:2141




total, seven of which are against Weiss. See generally Crim. Indict. On December 22,

2020, Defendants filed their motion to stay the case pending the adjudication of a

criminal indictment filed by the United States of America against Weiss. Mot. Stay.

                                 Standard of Review

         A court has the inherent power to stay its proceedings, which stems from its

inherent power to control its docket. Advanced Dermatology v. Fieldwork, Inc., 2021

WL 3077663, at *9 (N.D. Ill. July 21, 2021) (citing Fauley v. Heska Corp., 112 F. Supp.

3d 775, 779 (N.D. Ill. 2015)); see also Clinton v. Jones, 520 U.S. 681, 707 (1997) (a

court has broad power to stay proceedings incidental to its power to control its own

docket). “While the Court has the inherent power to stay its proceedings, the

Constitution does not require a stay of civil proceedings pending the outcome of

criminal proceedings.” Jones v. City of Indianapolis, 216 F.R.D. 440, 450 (S.D. Ind.

2003).

         Courts in this District consider six non-exhaustive factors to determine

whether a stay should be granted: “(1) whether the civil and criminal proceedings

involve the same subject matter; (2) whether the government has initiated both

proceedings; (3) the posture of the criminal proceeding; (4) the effect on the public

interest of granting or denying a stay; (5) the interest of Plaintiff in proceeding

expeditiously, and the potential prejudice that Plaintiff may suffer from a delay; and

(6) the burden that any particular aspect of the civil case may impose on Defendants

if a stay is denied.” Commodity Futures Trading Comm’n v. Nowak, 2020 WL

3050225, at *3 (N.D. Ill. June 8, 2020) (citing Salcedo v. City of Chi., 2010 WL



                                           5
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 6 of 12 PageID #:2142




2721864, at *2 (N.D. Ill. July 8, 2010)). “[T]he granting of a stay is the exception, not

the rule, and the party seeking the stay has the burden of demonstrating it is

necessary.” RLJCS Enters., Inc., v. Pro. Benefit Tr., Inc., 2004 WL 2033067, at *2

(N.D. Ill. Sept. 2, 2004). The Court examines each factor in turn.

                                       Analysis

      As a preliminary matter, the Court notes that while Defendants cite the six

factors courts consider in determining whether to stay a civil proceeding pending

resolution of a criminal matter, Defendants fail to meaningfully apply each factor in

this case. Mot. Stay. Plaintiffs, on the other hand, address each factor in their

Response. R. 141, Resp. Incredibly, in their Reply, Defendants once again fail to

meaningfully address the six factors. R. 144, Reply. Nevertheless, the Court examines

each factor.

                              I.   Same Subject-Matter

      The first factor is whether or the extent to which the issues in the criminal and

civil matter overlap. This civil case is an ERISA action to recover unpaid pension

contributions. ERISA was enacted “to protect employee pension plans from

underfunding.” Loc. 705 Int’l Brotherhood of Teamsters Pension Fund v. Gradei’s

Express Co., Inc., 2020 WL 1530737, at *3 (N.D. Ill. Mar. 31, 2020) (citing Cent. States,

Se. & Sw. Areas Pension Fund v. Midwest Motor Express, Inc., 181 F.3d 799, 803 (7th

Cir. 1999)). As amended by the MPPAA, it “requires an employer to make

contributions to a multiemployer pension plan ‘in accordance with the terms and

conditions of such a plan.’” Bd. of Trs. of the Auto. Mechs.’ Loc. No. 701 Union and



                                           6
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 7 of 12 PageID #:2143




Indus. Pension Fund v. 6516 Ogden Ave., LLC, 170 F. Supp. 3d 1179, 1182 (N.D. Ill.

2016) (quoting 29 U.S.C. § 1145).

      In this case, Plaintiffs allege, among other things, that Weiss and Bambooyani

used the corporate forms of the corporate Defendants to avoid paying contributions

to the Funds that benefit their employees. See generally SAC. Weiss’ criminal case,

on the other hand, involves his bribery of a state senator in connection with his

gambling business. See generally Crim. Indict. While not addressing this factor

directly, Defendants argue that Plaintiffs have placed Weiss’ personal finances at

issue in this civil case because Plaintiffs seek to hold Weiss personally liable for their

damages. Mot. Stay at 3. Alternatively, Defendants note that Plaintiffs seek to pierce

the corporate veil of the businesses that entered into the contract with Plaintiffs on

the theory that Weiss is an alter ego of those businesses. Id. The Court disagrees. The

fact that in this civil action, Plaintiffs seek to hold Weiss individually liable and that

in the criminal action, the government is inquiring into his personal finances does

not make the two actions ones that involve the same subject matter. Indeed,

Defendants fail to cite any case that supports this proposition. Moreover, as Plaintiffs

correctly highlight, this civil case involves Weiss’ valet parking business, not his

gambling business. Resp. at 6. And Defendants admit that it is unclear what

information regarding his personal information “could be used against him at this

point.” Id. at 7 (citing Mot. Stay at 10). Defendants have failed to meet their burden,

as the movants, in showing that the ERISA action brought to recover unpaid pension




                                            7
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 8 of 12 PageID #:2144




contributions and the political corruption criminal case involve the same subject

matter. This factor weighs against a stay.

                 II.    Both Actions Brought by the Government

      Under the second factor, courts consider whether the government has brought

both actions. If the government is a party to both actions, “there is a danger that the

government may use civil discovery to obtain evidence and information for use in its

criminal prosecution, and by doing so, circumvent the Fifth Amendment rights

against self-incrimination.” Cruz v. Cty. of DuPage, 1997 WL 370194, at *3 (N.D. Ill.

June 27, 1997). But, here, because the United States is not a party to the civil lawsuit,

the concern that the government may use the civil discovery process to obtain

evidence to use in its criminal proceedings is not present. Cruz, 1997 WL 370194, at

*3; see also Salcedo v. City of Chi., 2010 WL 2721864, at *2 (N.D. Ill. July 8, 2010).

Therefore, this factor also weighs against a stay.

                       III.   Posture of Criminal Proceeding

      The third factor considers the posture of the criminal proceeding. Weiss was

indicted on October 1, 2020 for allegedly bribing an Illinois state senator. Crim.

Indict. Defendants, as the proponents of the stay, fail to provide any information as

to the status of the criminal proceeding in their motion. Instead, in their Reply,

Defendants posit that the majority of criminal cases end in plea bargains and that

could happen here. Reply at 6. True enough, but the issue is whether, given the

posture of the criminal proceedings, a stay is warranted. Defendants present no

cogent argument and fail to meet their burden as to this factor. And the Court finds



                                           8
  Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 9 of 12 PageID #:2145




that this factor weighs against a stay, especially considering that the criminal case

involving Weiss concerns a different subject matter than that in this civil case. Contra

United States v. Michelle’s Lounge, 1992 WL 194652, at *2 (N.D. Ill. Aug. 6, 1992)

(“Conducting civil discovery while the related criminal investigation is continuing

would compromise that investigation.”) (emphasis added).

                                IV.   Public Interest

      For the fourth factor, courts consider the public interest. “The public has an

interest in the prompt disposition of civil litigation.” Chagolla v. City of Chi., 529 F.

Supp. 2d 941, 947 (N.D. Ill. 2008). “On the other hand, the public has an interest in

ensuring that the criminal process can proceed untainted by civil litigation.” Id. (“The

possibility that the orderly progress of the criminal cases and investigations-

particularly those involving the exact same incidents at issue in the present case-will

be hindered by issues that could arise from ongoing civil discovery is significant

enough to be worthy of consideration.”). The key inquiry is “whether a stay would

enable the defendants to engage in some continuing wrong.” Cruz, 1997 WL 370194,

at *3. Again, Defendants fail to advance any developed argument as to how this civil

litigation would taint a largely unrelated criminal case against Weiss. No matter, as

the Court finds that this factor weighs against a stay. Again, because the incidents

at issue here are unrelated to the incidents at issue in the criminal case, the Court is

unpersuaded that this civil matter will hinder the progress of the criminal

proceedings.




                                           9
 Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 10 of 12 PageID #:2146




                  V.   Plaintiffs’ Interest in Expeditious Resolution

       As for the fifth factor, courts examine a plaintiff’s interest in proceeding

expeditiously. It is patently obvious that the entry of a stay results in a delay on a

plaintiff’s prompt resolution of his or her case. Plaintiffs initiated this lawsuit on

February 8, 2019. R. 1. The parties have engaged in some written discovery but more

than two years later, this case remains in a holding pattern. Staying this case pending

resolution of a criminal case that is in the early stages works against a prompt

resolution of this civil case. Defendants provide no information on the finality of the

criminal case, admitting that “they have no idea.” Reply at 6. And their contention

that Plaintiffs cannot claim an immediate need for funds falls flat. Id. at 7. Even

though Plaintiffs contend in their Response that if this case is stayed for years,

witnesses’ memories will fade and documents may be lost or destroyed (Resp. at 10),

Defendants entirely ignore this argument in their Reply. This factor also weighs

against a stay.

                            VI.    Burden on Defendants

       Finally, with the sixth factor, courts examine the burden that any particular

aspect of the proceedings may impose on the defendant. “Any individual Defendant

who is forced to respond to discovery requests will face the choice of whether to claim

or waive his or her Fifth Amendment privilege against self-incrimination and thereby

face the risk of adverse inference in his civil case.” Salcedo, 2010 WL 2721864, at *3

(citing Chagolla, 529 F. Supp. 2d at 947). Again, as noted by Plaintiffs, Defendants

fail to specifically address this factor. Resp. at 11.



                                            10
 Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 11 of 12 PageID #:2147




       As best the Court can discern, Defendants argue generally that in light of the

superseding indictment the government filed in October 2020 against Weiss for

alleged bribery, any proceedings involving Weiss’ personal finances should be stayed.

Mot. Stay at 4. Defendants argue that Weiss is placed in the untenable situation of

either producing discovery in this civil matter that could be used against him in the

pending criminal case or invoking his Fifth Amendment right against self-

incrimination, which can result in an adverse inference against him. Id. at 2, 5. But,

as Plaintiffs point out, Weiss has not yet invoked his Fifth Amendment right in any

prior written discovery responses and does not identify any discovery requests in

which he might invoke such a right. Resp. at 4. As discussed above in relation to the

second factor, the government is not a party in the civil suit, which alleviates the

concern that the government may use civil discovery to obtain evidence for use in its

criminal prosecution, and by doing so, circumvent the Fifth Amendment rights

against self-incrimination. See Cruz, 1997 WL 370194, at *3. And the private parties

in this suit have the ability to enter into a protective order to prevent public disclosure

of document productions or deposition testimony (id. at 11), an argument which,

again, Defendants ignore in their Reply. Defendants have failed to meet their burden,

and this sixth factor also weighs against a stay.




                                            11
 Case: 1:19-cv-00837 Document #: 154 Filed: 08/20/21 Page 12 of 12 PageID #:2148




                                Conclusion

      For the foregoing reasons, because each factor weighs against a stay, the Court

denies Defendants’ Motion to Stay [137].




Dated: August 20, 2021
                                                United States District Judge
                                                Franklin U. Valderrama




                                           12
